DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “limit manner” in claim 10 is a relative term which renders the claim indefinite. The term “limit manner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 10 recites the limitation "the cutter".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Schroeder (1,347,058).
Schroeder discloses the invention including: 
Claim 1; a V-shaped self-positioning device, a cutter 26 and a separation device 56; the V-shaped self-positioning device comprises a first elastic conveying face (20, 22, and 24, elastic due to the spring properties) and a second elastic conveying face (20, 22, and 24, elastic due to the spring properties), the first elastic conveying face and the second elastic conveying face form a V-shaped conveying space (see Fig. 3), and materials are kept in a vertical state (see Fig. 3) when arriving at a bottom end between the two elastic conveying faces with the conveying of the elastic conveying faces; the cutter is arranged at the bottom end (see Fig. 3) between the two elastic conveying faces to cut the materials in half along a long axis; and the separation device is arranged at the lower part of the cutter (see Fig. 3) and configured to convey the materials cut in half to next stage respectively.
Claim 2; wherein the first elastic conveying face and the second elastic conveying face are provided by a first conveying mechanism 24 and a second conveying mechanism 24, and the first conveying mechanism and the second conveying mechanism are symmetrically arranged in a V shape.
Claim 9; the cutter is of a streamlined shape widened from top to bottom (see Fig. 3).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Schroeder (1,347,058).
Schroeder discloses the method including the step of: conveys materials in a limit manner by the flexible conveying belts arranged in a V shape (20, 22, and 24, elastic due to the spring properties), the materials fall vertically in the direction of a long axis (see Fig. 3), and finally fall to the cutter 26; cuts the materials in half along the long axis by the cutter; conveys the materials cut in half to next process respectively; and during the falling of the materials, adaptively adjusts (by element 22 and 24, see Fig. 3-4) the flexible conveying belts according to the size of the materials.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (1,347,058) in view of Moore (2012/0064214).
Schroeder discloses the invention substantially as claimed except for a third conveying mechanism and a fourth conveying mechanism, and a baffle.  However, Moore teaches the use of a third conveying mechanism 14A and a fourth conveying mechanism 14B, and a baffle 30 for the purpose of guiding the product to the next conveying station . 

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior arts are cited to show related devices:
Turatti teaches flexible conveyor belts.
Boots teaches flexible conveyor belts in V-shape configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724